 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LIONEL LAMAR SHELL,                               Case No. 1:19-cv-00788-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME TO FILE FIRST
13           v.                                         AMENDED COMPLAINT
14    SULLIVAN, et al.,
                                                        (ECF No. 11)
15                       Defendants.
                                                        THIRTY (30) DAY DEADLINE
16

17          Plaintiff Lionel Lamar Shell (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On November 20, 2019,

19   the Court screened Plaintiff’s complaint and granted Plaintiff leave to file a first amended

20   complaint within thirty (30) days. (ECF No. 10.)

21          Currently before the Court is Plaintiff’s motion for a thirty-day extension of time to file a

22   first amended complaint, filed December 23, 2019. (ECF No. 11.) Plaintiff states that a stomach

23   illness has hampered his ability to research and prepare a response. (Id.) The Court finds good

24   cause to grant the requested extension of time. Fed. R. Civ. P. 6(b).

25          Accordingly, IT IS HEREBY ORDERED as follows:

26          1. Plaintiff’s motion for extension of time to file a first amended complaint, (ECF No.

27                11), is GRANTED;

28          2. The Clerk’s Office shall send Plaintiff a complaint form;
                                                        1
 1        3. Within thirty (30) days from the date of service of this order, Plaintiff shall file an

 2              amended complaint curing the deficiencies identified by the Court in the November

 3              20, 2019 screening order or file a notice of voluntary dismissal; and

 4        4. If Plaintiff fails to file an amended complaint in compliance with this order, the Court

 5              will recommend dismissal of this action, with prejudice, for failure to obey a court

 6              order and for failure to state a claim.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     December 26, 2019                           /s/ Barbara   A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
